DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information under 37 C.F.R. §1.105

Applicant and the assignee of this application are required under 37 C.F.R. §1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. As this application claims priority to multiple applications, the prosecution would greatly benefit from knowing which claimed elements find support in each of the prior-filed applications.
In response to this requirement, please provide the following:
a.	For each claim elected in response to the below election requirement (including those generic to the elected species), identify the earliest applicable prior-filed application that provides §112(a) support.
b.	For each limitation of each claim elected (including those generic to the elected species) in response to the below election requirement, provide specific citations to the portions of the specification of the earliest applicable prior-filed application that provide §112(a) support.
The Examiner believes that this requirement is appropriate for at least the following reasons:
MPEP §704.11(a) notes that the examiner may require information under 37 CFR §1.105 when it is determined that there may be “(P) other factual information pertinent to patentability.” It is the examiner’s position that the effective filing date of the invention is an important fact pertinent to patentability.
MPEP §704.11(a) further notes that the examiner may require information via “(S) Interrogatories or Stipulations … (3) Of precisely which portion(s) of the disclosure provide the written description and enablement support for specific claim element(s).”
The USPTO may seek “information relevant to examination either procedurally or substantively” under 37 C.F.R. § 1.105. Star Fruits, 393 F.3d at 1282; id. at 1285 (“The Office is authorized under section 1.105 to require any information that is either relevant to patentability under any nonfrivolous legal theory, or is reasonably calculated to lead to such relevant information.”). The examiner deems the information sought here relevant to proper examination of applicant's claims for the reasons discussed above.
Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. §1.56. Although 37 C.F.R. § 1.105(a)(3) states that a reply identifying that “the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply,” applicant is uniquely positioned to know where their invention was first described in the numerous applications they have filed. In order to examine these applications as required by 35 U.S.C. § 131, a reply that the priority support for a claim is “unknown to or is not readily available,” without a particular explanation of why it is unknown or not available, will be held nonresponsive in this situation.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
A complete reply to this Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to this Office action.

Election/Restriction
This application contains claims directed to the following patentably distinct species A illustrated by claims 2-8 and species B illustrated by claims 9-11. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 12-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571)270-3025. The examiner can normally be reached Monday through Friday, 9 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685